Citation Nr: 1603341	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis, multilevel disc disease and herniated nucleus pulposus L5-S1, rated 40 percent prior to April 1, 2005 and 20 percent from April 1, 2005, to include the propriety of the reduction of the Veteran's disability rating, from 40 percent to 20 percent, effective April 1, 2015.  

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 29, 2015 (excluding periods of temporary total hospitalization ratings pursuant to 38 C.F.R. § 4.29).  

3.  Entitlement to service connection for chronic tobacco usage, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for erectile dysfunction as secondary to service-connected PTSD.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to November 1977 and from November 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 (chronic tobacco usage, erectile dysfunction), October 2010 (PTSD), and September 2011 (back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The October 2010 rating decision granted service connection for PTSD and assigned a 30 percent evaluation effective January 20, 2003 and also assigned a temporary period of 100 percent for hospitalization over 21 days.  The Veteran appealed both the effective date and the evaluation assigned.  The Veteran contended in numerous statements associated with the record the effective date for the grant of service connection for PTSD should have been March 15, 2001.  In an April 2014 rating decision, the RO granted the Veteran's appeal for an earlier effective date for the award of service connection for PTSD, assigning an effective date of March 15, 2001, the date of receipt of the claim.  As the April 2014 rating decision represents a full grant of the benefits sought with respect to the appeal for an earlier effective date, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

During the pendency of the appeal for a higher initial rating for PTSD, a March 2012 rating decision, granted a 50 percent evaluation, effective January 20, 2003 (changed to March 15, 2001 in an April 2014 rating decision as noted above).  Additionally, a November 2015 rating decision granted a 100 percent rating effective May 29, 2015.  Because the higher ratings do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Additionally, as noted above, the October 2010 rating decision also granted a temporary period of 100 percent evaluation for hospitalization over 21 days for PTSD effective from January 3, 2006 to March 1, 2006 and a May 2015 rating decision also granted a 100 percent evaluation for hospitalization over 21 days for PTSD effective from January 20, 2015 to April 1, 2015.  Therefore, this appeal now concerns whether the Veteran was entitled to an evaluation in excess of 50 percent within the immediately preceding and succeeding respective periods, and has been characterized to reflect such on the title page.

As noted above, the Veteran appealed a September 2011 rating decision which continued a 40 percent evaluation for spondylolisthesis, multilevel disc disease and herniated nucleus pulposus L5-S1.  During the pendency of the claim, in January 2015 rating decision, the RO reduced the rating for spondylolisthesis, multilevel disc disease and herniated nucleus pulposus L5-S1 from 40 percent to 20 percent, effective April 1, 2015.  In view of this procedural history, the issue properly before the Board is entitlement to an increased rating for spondylolisthesis, multilevel disc disease and herniated nucleus pulposus L5-S1, rated 40 percent prior to April 1, 2015 and 20 percent from April 1, 2015, to include the propriety of the reduction of the Veteran's disability rating, from 40 percent to 20 percent, effective April 1, 2015.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   The Veteran has asserted that his service-connected PTSD and his service-connected back disability, as stated in his December 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, have rendered him unemployable.  Increased evaluations for the Veteran's service-connected PTSD and his service-connected back disability are currently on appeal.  Although the Board recognizes the TDIU claim was denied in a November 2015 rating decision, it remains on appeal as part and parcel of the increased rating claims.  Accordingly, entitlement to a TDIU is incorporated as an issue on appeal.

The issue of entitlement to service connection for a hearing loss disability has been raised by the record in an April 2012 application for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, Board notes the issues of entitlement to service connection for alcohol abuse as secondary to service-connected PTSD (raised in an April 2012 statement) and entitlement to service connection for insomnia/sleep disability claimed as secondary to service-connected PTSD and/or other service-connected disability due to pain (raised in a March 2013 statement), and excluding sleep apnea which was denied in a May 2015 rating decision, were characterized as intertwined with the Veteran's PTSD appeal issue and not addressed in a December 2013 rating decision.  However, such claims are not inextricably intertwined with the PTSD issue on appeal, and should be initially adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

After the issuance of an April 2014 supplemental statement of the case, in which collectively all the issues herein on appeal were addressed, the Veteran submitted a September 2014 medical note indicating he was unable to work, and a December 2014 residual capacity form for his service-connected back disability which was signed by a Dr. Patel.  Additionally, VA treatment records dated in October 2014 to November 2014 were associated with the record and are relevant to the Veteran's claim for PTSD.  This evidence was received prior to certification of the appeal to the Board, which the Veterans Appeals Control and Locator System reflects was in March 2015.  However, the AOJ did not prepare an SSOC considering this newly received evidence.  

Additionally, the record reflects additional evidence was both submitted by the Veteran and developed by VA, to include VA treatment records specific to PTSD treatment and records from the Social Security Administration, after certification to the Board.  Neither the Veteran nor his representative waived review of this evidence.  See 38 U.S.C. § 7105(e) and 38 C.F.R. § 20.1304(c) (2015).  Moreover, in a statement dated and received in February 2013, the Veteran requested a personal hearing with regard to his appeal for a higher rating for his service-connected back disability.  Clarification has not been obtained as to whether the Veteran desires a hearing before a RO Decision Review Officer or a Veterans Law Judge of the Board, to include whether in-person at the local RO or by video conference.  The record does not reflect that a hearing was provided nor that an SOC or SSOC has been issued which reflects consideration of the reduction of the evaluation.  Thus, a remand is required so that clarification of the Veteran's hearing request may be obtained, and an SSOC may be issued after all development is completed with respect to the Veteran's increased rating claim for his back disability and an SSOC may be issued in consideration with the all the evidence of record with regard to his increased rating claim for PTSD.

Additionally, the Board finds the Veteran should be afforded a VA examination to determine whether it was at least as likely as not that erectile dysfunction, as indicated by the record has been diagnosed proximate to and during the pendency of the claim, was caused or aggravated by service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In an October 2104 statement, the Veteran's girlfriend stated the Veteran's back pain was getting worse instead of better.  Thus, as the evidence reflects the Veteran's service-connected back disability may have increased in severity, a new examination is required. 

As noted above, a private medical note from Dr. Patel dated in September 2014 was received by VA.  This September 2014 note from Dr. Patel stated the Veteran had received treatment from May 2014 to the present; however, such records are not associated with the claims file.  Thus, on remand, send a letter to the Veteran asking him to identify any medical facility or treatment provider, including Dr. Patel, from which he has received treatment for the disabilities at issue.  Thereafter, the necessary authorization should be obtained from the Veteran, for any identified provider, to include Dr. Patel, and any additional treatment records should be attempted to be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, in light of the remand updated VA treatment records should be obtained.  The record contains Dublin VA Medical Center (VAMC) treatment records most recently dated in November 2015.  Therefore, on remand, updated VA treatment records, from the Dublin VAMC, to include all associated outpatient clinics, dated since November 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide clarification as to his request for a personal hearing made in a February 2013 statement.  The Veteran should be specifically requested to indicate whether he desires a personal hearing before a RO Decision Review Officer or a Veterans Law Judge (VLJ) of the Board.  If the latter is requested, the Veteran should be asked to specify whether he desires an in-person hearing at the local RO (Travel Board hearing), a personal hearing by videoconference, or an in-person hearing in Washington, D.C. .  Any such hearing indicated should be scheduled, with the exception of a request for an in-person hearing in Washington, D.C., which should be noted of record.

2.  Obtain the Veteran's updated VA treatment records, from the Dublin VAMC, to include all associated outpatient clinics, dated since November 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Send a letter to the Veteran asking him to identify any medical facility or treatment provider, to include Dr. Patel, from which he has received treatment for the disabilities at issue.  Thereafter, the necessary authorization should be obtained from the Veteran, for any identified provider, and any additional treatment records should be attempted to be obtained and associated with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.
 
4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected back disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the back should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected back disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's service-connected back disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

A complete rationale for all opinions expressed must be provided. 

5.  Schedule the Veteran for a VA examination for the purpose of obtaining an etiological opinion for his erectile dysfunction as secondary to PTSD.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction, diagnosed proximate to or during the pendency of the claim, was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

6.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015). 

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal to include the propriety of the reduction of spondylolisthesis, multilevel disc disease and herniated nucleus pulposus L5-S1, and in consideration of all evidence since the issuance of the April 2014 supplemental statement of the case.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





